RAMIL, Justice,
dissenting.
Because I believe that the Oasis nightclub parking lot is encompassed within the terms “highways of this State,” as the term “highway” is defined in the general provision of Hawai‘i Revised Statutes (HRS) § 291-1 (1993), I would affirm Defendant Figel’s conviction of Driving After License Suspended or Revoked for Driving Under the Influence of Intoxicating Liquor in violation of HRS § 291-4.5 (1993). Accordingly, I respectfully dissent.
*51Defendant Figel was convicted with driving his vehicle in the parking lot of the Oasis nightclub after his license was suspended for driving under the influence of intoxicating liquor (DUI). Defendant Figel does not contest that he was driving his vehicle while his license was suspended. Rather, “Figel claims that there is nothing to indicate that the legislature intended that the term “way’ in HRS § 291-1 apply to a private parking lot for the purposes of HRS § 291-4.5(a).” Majority Opinion at-, 904 P.2d at 937.
I.
HRS § 291-4.5 (1993) provides in pertinent part:
Driving after license suspended or revoked for driving under the influence of intoxicating liquor; penalties, (a) No person whose driver’s license has been revoked, suspended, or otherwise restricted pursuant to part XIV of chapter 286 or section 291-4 shall operate a motor vehicle either upon the highways of this State while the person’s license remains suspended or revoked or in violation of the restrictions placed on the person’s license. The period of suspension or revocation shall commence upon the release of the person from the period of imprisonment imposed pursuant to this section.
(Emphasis added.)
Specifically, Defendant Figel argues that his conviction should be reversed because he was not driving on a “highway” and therefore not subject to the sanctions of HRS § 291-4.5. HRS § 291-1 (1993) defines “[pjublic street, road, or highway” to include:
the entire width, including beam, and shoulder, of every road, alley, street, way, lane, trail, highway, bikeway, bridge, when any part thereof is open for use by the public, including any bicycle lane, bicycle path bikeway, controlled access highway, laned roadway, roadway, or street, as defined in section 291C-1, and any public highway, as defined in section 264-1.
(Emphasis added.)
Interpreting this statute, this court “construe^ penal statutes narrowly, [and] considers] them in the light of precedent, legislative history and common sense.” State v. Gaylord, 78 Hawai'i 127, 137, 890 P.2d 1167, 1177 (1995).
In order to ascertain the intention of the legislature when it enacted this statute, we look to the legislative history of the statute. The legislative history of HRS § 291—4.5 has been previously examined by this court in State v. Wilson, 75 Haw. 68, 856 P.2d 1240 (1993), where it is noted that the purpose of HRS § 291-4.5 is to provide mandatory penalties, including mandatory terms of imprisonment for those who continued to drive after their license has been suspended or revoked for DUI. See Sen.Stand.Comm.Rep. No. 904, in 1985 Senate Journal, at 1294.
As noted in Wilson, supra, the legislature found that “the penalty of suspension or revocation of a license to be an effective deterrent to drunk driving.” 75 Haw. at 75, 856 P.2d at 1244. “‘[T]o strengthen the deterrent effect,’ the legislature believed that ‘stronger sanctions [were] necessary to assure that drivers whose licenses have been suspended or revoked will be kept off our streets and highways.’ ” Sen. Stand.Comm.Rep. No. 904, in 1985 Senate Journal, at 1294; Wilson, 75 Haw. at 75, 856 P.2d at 1244 (brackets in original and emphasis added). Thus, the legislative history indicates that the intent of the legislature was to keep these drivers, i.e., those convicted of DUI, off the streets and highways of this State for a specified time period. In other words, the legislative intent of HRS § 291-4.5 is to prohibit recently convicted DUI drivers from posing a risk to the general public.
Defendant Figel contends that HRS § 291—4.5 does not prohibit him from driving on private property that is open to the public. However, it would be absurd to impute to the legislature the intent to limit the protection of HRS § 291-4.5 to “highways” only and leave the general public unprotected in the roads and streets of this State, public or private, that are open for use by the general public. See Richardson v. City and County of Honolulu, 76 Hawai'i 46, 68-69, 868 P.2d 1193, 1215-16 (1994) (Klein, J., dissenting) (“Thus, the plain language rule of statutory eonstruction[ ] does not preclude an examina*52tion of sources other than the language of the statute itself even when the language appears clear upon perfunctory review. Were this not the case, a court may be unable to adequately discern the underlying policy which the legislature seeks to promulgate and, thus, would be unable to determine if a literal construction would produce an absurd or unjust result, inconsistent with the policies of the statute.” (Citations omitted.)), reconsideration denied, 76 Hawai'i 46, 868 P.2d 1193 (1994). Indeed, the legislature expressly clarified its intent when it added, to serve as a general provision in part I of chapter 291, the definition section, i.e,, HRS § 291-l.1 HRS § 291-1 specifically provides that highway includes those prescribed areas which are open to the public.2 In the ease at hand, the Oasis nightclub parking lot was such a “way” which was open to the public and, thus, an area where the defendant was prohibited from driving.3
II.
The defined terms, “public street, road, or highway,” are contained in the general provision section and is used in part I of chapter 291. HRS § 291-1 states that its definitions are to be applied and “used in this part” of the chapter. An inspection of HRS chapter 291 reveals that HRS § 291-4.5 is contained in part I of the chapter, and therefore the general provisions of HRS § 291-1 apply to HRS § 291—1.5.
A maxim of statutory construction is that “[t]he fundamental starting point [for the interpretation of a statute] is the language of the statute itself.” AIG Hawai'i Ins. Co. v. Estate of Caraang, 74 Haw. 620, 633, 851 P.2d 321, 328 (1993) (citation and internal quotation marks omitted). Because HRS § 291-1 provides a definitional provision for the entire part I of chapter 291, in my view, the definition of HRS § 291-1 applies to HRS § 291-4.5, specifically to the term “highways of this State.” A review of the legislative history of HRS § 291-4.5, supra, reveals that the definition of HRS § 291-1 is consistent with the legislature’s intent in enacting HRS § 291—1.5.
III.
Another factor which indicates that HRS § 291-1.5 was designed to prevent suspended drivers from driving a vehicle is that they are generally required to physically surrender their licenses to the authorities. See HRS § 286-122 (1993) (Suspension of license; surrender).
In addition to the language of HRS § 291-4.5 itself, we may consider the effect of other statutes which work in conjunction with HRS § 291-1.5. This court has previously stated that “[l]aws in pari materia, or upon the same subject matter, shall be construed with reference to each other. What is clear in one statute may be called in aid to explain what is doubtful in another.” Richardson v. City and County of Honolulu, 76 Hawai'i 46, 55, 868 P.2d 1193, 1202 (1994) (emphasis added) (citing HRS § 1-16 (1985) and Kam v. Noh, 70 Haw. 321, 325, 770 P.2d 414, 417 (1989)), reconsideration denied, 76 Hawai'i 247, 871 P.2d 795 (1994). Another principle of statutory construction which this court has enunciated, is that
[w]e have rejected an approach to statutory construction which limits us to the *53words of a statute ... for when aid to construction of the meaning of words, as used in the statute, is available, there certainly can be no rule of law which forbids its use, however clear the words may appear on superficial examination.
Treloar v. Swinerton & Walberg Co., 65 Haw. 415, 421, 653 P.2d 420, 424 (1982).
Using these two principles of statutory construction, we look at the interaction of HRS § 291-4.5 in conjunction with HRS § 286-122, which requires persons suspended from driving to physically surrender their driver’s licenses to the authorities. HRS § 286-122 provides in relevant part:
(a) Every person whose license or driving privilege has been suspended pursuant to this part or any traffic law or regulation of the State or any county, shall surrender the person’s license to the examiner of drivers or the court, as is appropriate, which agency shall take custody of the license during the period of suspension.
[[Image here]]
(c) Any resident or nonresident whose driver’s license or privilege to operate a motor vehicle in this State has been suspended or revoked as provided in this chapter shall not operate a motor vehicle in the State ....
(Emphasis added.)
In effect, HRS § 291-4.5 sets out the penalties for driving with a suspended lieénse, and HRS § 286-122 sets out the requirement that those who have been suspended from driving are required to surrender their licenses. The legal effect of the surrender of a driver’s license is that the person is prohibited from driving. With this in mind, it is clear that the legislative intent of HRS § 291-4.5 is to prevent the suspended driver from driving anywhere, be it on public land or private land open to the public.4 This result is consistent with the legislature’s concern for public safety of convicted DUI drivers and their presence in a vehicle on the highway.
IV.
The majority itself concludes that it “appears anomalous to criminalize the operation of a vehicle without a license, or while DUI, without regard to the term ‘highway* ... while prohibiting driving with a license suspended for DUI only when it occurs on a ‘highway.’ ” Majority Opinion at-, 904 P.2d at 935 (citation omitted). Similarly, I also find this result to be absurd and inconsistent with the policies of HRS chapter 291.
Therefore, I would affirm Figel’s conviction because: (1) the clear intent of HRS §§ 291-4.5 and 291-1 is to prohibit a suspended driver from driving on any land that is open for use by the public, be it public or private land; (2) a license suspension is a punishment for derelict drivers; and (3) public safety concerns contemplate the protection of the public from convicted DUI drivers. For these reasons, I respectfully dissent.

.Consistent with our position is the fact that HRS § 291-11.6 (Mandatory use of seat belts) uses the term “highway” and states that "no person ... [s]hall operate a motor vehicle upon any public highway unless the person is restrained by a seat belt....” We find it difficult to interpret this statute such that seat belts would not be required while driving on private land which is open for public use. The intention of the legislature was to provide protection for the general public when operating a motor vehicle, regardless of whether it is on public or private land. It is in this same vein of reasoning that we have interpreted HRS § 291-4.5 to apply to public land as well as to private land which is open for public use. See also HRS § 291-11.5 (1985), relating to "child passenger restraints.”


. HRS § 291-1 also expressly includes “publicly maintained” ways "as defined in section 291C-1, and any public highway, as defined in section 264-1.” See, Majority Opinion at ---, 904 P.2d at 934-935.


. An inspection of the record reveals that there was sufficient evidence presented in this case to establish that the Oasis nightclub parking lot was "open for the public use" and thus encompassed under the term "highway” as provided in HRS § 291-1.


. HRS § 286-2 provides a definition of the word "operate,” which appears in HRS § 291-4.5. HRS § 286-2 defines "[d]rive” to mean “to drive, or be in physical control of a motor vehicle in any place open to the general public for purposes of vehicular traffic.” (Emphasis added).
The statute at issue, HRS § 291-4.5 states that “[n]o person whose driver’s license has been ... suspended ... shall operate a motor vehicle upon the highways of this State.... ” (Emphasis added).
Employing the doctrine of in pari materia, I construe these statutes together and conclude that anyone subject to the provisions of HRS § 291-4.5 is also prohibited from driving in any area which is open to the general public, as provided in HRS § 286-2. This interpretation is consistent with my interpretation of HRS § 291-4.5, as well as the definition of “public street, road, or highway” as provided in HRS § 291-1.